Citation Nr: 1222803	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for claimed coronary artery disease, to include as secondary to the service-connected psychiatric disability, alternatively diagnosed as posttraumatic stress disorder (PTSD) or an anxiety disorder.

2.  Entitlement to service connection for claimed right leg neuropathy, to include as secondary to the service-connected psychiatric disability and the now service-connected coronary artery disease.

3.  Entitlement to service connection for claimed left leg neuropathy, to include as secondary to service-connected psychiatric disability and the now service-connected coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to March 1953.  His awards and decorations include the Purple Heart Medal for two incidents of combat injuries.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for claimed right and left leg neuropathy are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The currently demonstrated coronary artery disease (CAD) is shown as likely as not to be causally linked to the recurrent disablement produced by the service-connected psychiatric condition initially manifested by a chronic anxiety disorder beginning in service and more recently diagnosed as being due to PTSD.



CONCLUSION OF LAW

By extending the benefit of the doubt in favor of the Veteran, his disability manifested by coronary artery disease was caused by the service-connected psychiatric disability.  38 U.S.C.A.§§ 1110, 1131, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed hereinbelow, to the extent that the action is favorable to the Veteran,  no further discussion of VCAA is required at this time.  


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As noted, the Veteran served on active duty from December 1949 to March 1953.  His awards and decorations include the Purple Heart Medal for incidents of combat injuries sustain in the Korean Conflict.  He has been granted service connection for a psychiatric disability, rated as 50 percent disabling and alternatively diagnosed as an anxiety disorder found initially to have been attributable to his combat experiences and as PTSD.

At the time of his initial VA examination in July 1953, the Veteran diagnosed as having a moderate anxiety reaction manifested by headaches and nervousness with conversion symptoms.  A psychological evaluation at that time indicated that he had powerful anxieties that were easily triggered by inner impulses and external stimulation.  

In a rating decision dated in January 1954, the Veteran was granted service connection and assigned a 10 percent rating for a moderate anxiety reaction, effective on March 31, 1953.  

A VA fee-basis psychiatric examination in September 1958 noted that the Veteran had a mild chronic anxiety reaction manifested by tension and nail biting.  

In a statement dated in May 1997, the Veteran's private treating psychiatrist noted that he had first seen him in September 1995 with symptoms of anxiety, agitation, apprehension, sleep disturbance, nightmares and anger due to PTSD related to the stresses of his combat experiences.   It was noted that the Veteran had denied and suppressed his thoughts and feelings for many years.  

A VA psychiatric examination in March 1998 noted that, in 1995, the Veteran had been referred by his cardiologist for psychiatric treatment due to his preoccupation with particular cardiorepiratory symptoms.   The Veteran's treatment with medication had helped to sleep and to reduce his depression, but his PTSD had persisted unchanged.  

By way of summary, the VA examiner noted that the Veteran had suffered continuously from PTSD symptoms due to his combat experiences in Korea.  His symptoms were noted to have contributed to difficulties at work and impaired his social life due to difficulty in controlling his emotions and to have made his family life and work life more difficult.  

In an August 2010 letter, a private physician  wrote that the Veteran suffered from coronary artery disease that was related to the PTSD, which was related to the his having served in Korea.  The physician was noted to be board certified in cardiology and internal medicine. 

In a September 2010 letter, a VA psychiatrist wrote that there were current studies investigating the correlation between PTSD and coronary artery disease and that, in his view, it was as likely as not that the Veteran's coronary artery disease had been exacerbated by his PTSD.  

A November 2010 article printed from the Internet site Health.com cited medical experts and medical studies indicating an increased rate of death for Veterans with PTSD and noted that men and women with PTSD had more calcium buildup in their arteries than Veterans without PTSD; it was noted that calcium buildup was a hallmark of atherosclerosis, which could lead to heart attacks.

At a May 2011 VA examination, the VA examiner opined that "based on this Veteran having several co-morbid risk factors for coronary artery disease, and the absence of a well-established causal relationship between coronary artery disease... and [PTSD] being demonstrated in the medical literature, it "was" not likely that this Veteran's CAD... [was] secondary to his [PTSD]."  

To the extent that the area of medical expertise of the May 2011 VA examiner is not indicated, the favorable medical opinions by the private board-certified cardiologist, and the treating VA psychiatrist, tend to draw this case into a state of relative equipoise in showing that the current CAD as likely as not is causally related to the longstanding service-connected psychiatric disability initially identified as a moderate anxiety reaction in 1953 due to the Veteran's distinguished combat service in Korea and more recently diagnosed as PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("VA medical examiners and private physicians offering medical opinions in veterans benefits cases are nothing more or less than expert witnesses").  

Additionally, to the extent that the May 2011 VA examiner's opinion did not assess the long term effects of the service-connected chronic anxiety disorder in the development of the Veteran's coronary artery disease, it is of limited probative value for the purpose of denying the claim of service connection.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Significantly, in this regard, a careful review of the clinical record reveals a service-connected disability picture manifested by chronic and sustained symptoms of anxiety and nervousness since service and supports the favorable medical opinions in linking the development and progression of the Veteran's CAD to the disabling psychopathology incurred due to his combat experiences in Korea.       

In sum, on this record, the Board finds that the currently demonstrated CAD as likely as not is causally related to his service-connected psychiatric disability manifested by persistent anxiety and nervousness since his service in the Korean conflict.  

Therefore, in resolving all reasonable doubt in favor of the Veteran, service connection for coronary artery disease on a secondary basis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).



ORDER

Service connection for coronary artery disease is granted.



REMAND

The Veteran seeks service connection for claimed neuropathy of the legs as secondary to his heart condition and PTSD.  See Veteran's claim received in May 2009.

As the Board has today granted service connection for the Veteran's claim heart condition, diagnosed as coronary artery disease, the matter must be remanded for consideration by the RO, in the first instance, of whether his neuropathy of the legs is caused or aggravated by his coronary artery disease.  See 38 C.F.R. §§ 3.303, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (Board may not consider matter in the first instance unless it is shown that Veteran cannot be prejudiced by such action).  

As the Board does not have the medical expertise to dissociate the PTSD and coronary artery disease as a cause or aggravating factor of his claimed neuropathy of the lower extremities, a VA examination and opinion is warranted.  See 38 U.S.C.A. § 5103A(d); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions as to whether the veteran had any disorder that was related to his period of active service, and if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

In conducting further development of the Veteran's claims, the RO should seek to obtain any additional relevant treatment records.  See 38 U.S.C.A. 5103A(a)-(c).

In March 2010, the Veteran indicated in writing that he did not want a hearing before the Board, but did request a hearing at the RO before a Hearing Officer.  In August 2010, the Veteran cancelled his hearing request.  

In July 2011, however, he expressed disagreement with aspects of recent adjudication of his claims and reinstated his hearing request.  The RO should therefore schedule the Veteran for a local hearing at the RO.  See 38 C.F.R. § 3.103(c).

Accordingly, the remaining matters are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take all indicated action to contact the Veteran in order to determine whether he should be scheduled for a hearing at the RO.  If so, the Veteran and his representative should be notified of the date of the hearing in a timely fashion.  

2.  The RO should take appropriate steps to contact the Veteran in order to request that the Veteran identify all VA and non-VA health care providers who have treated him for neuropathy of his lower extremities or may have additional medical records relevant to his claimed neuropathy of the lower extremities.
 
After obtaining any appropriate authorizations for release of medical information, the RO should attempt to obtain copies of any outstanding treatment records from the identified health care providers.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3.  Once all available relevant medical records have been received, the RO should make arrangements to have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed neuropathy of the lower extremities. 

(a) The RO should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed.

(b) The examiner should provide an opinion as to whether the Veteran has neuropathy of either lower extremity that was caused or aggravated (chronically worsened) by his service-connected coronary artery disease or acquired psychiatric disability.  

(c) The examiner should provide a fully reasoned rationale for any opinion.
 
4.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


